Fourth Court of Appeals
                               San Antonio, Texas
                                       June 5, 2013

                                   No. 04-13-00093-CV

                                  Arthur RAKOWITZ,
                                       Appellant

                                      v.
                                 Bexar County
                         BEXAR COUNTY SHERIFFS DEPT.,
                                   Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-01314
                  Honorable Barbara Hanson Nellermoe, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on June 5, 2013.


                                             _____________________________
                                             Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2013.

                                             _____________________________
                                             Keith E. Hottle, Clerk